—Appeal by the defendant from a judgment of the County Court, Suffolk County (Lefkowitz, J.), rendered November 7, 1997, convicting him of rape in the first degree, sodomy in the first degree, kidnapping in the second degree, sexual abuse in the first degree, criminal use of a firearm in the first degree, and criminal contempt in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s waiver of his right to appeal does not preclude him from challenging the voluntariness of his plea (see, People v Seaberg, 74 NY2d 1). Nonetheless, we find that the plea was entered into knowingly, intelligently, and voluntarily (see, People v Harris, 61 NY2d 9). The defendant’s claim that he was denied effective assistance of counsel is without merit (see, People v Ford, 86 NY2d 397).
*615By pleading guilty, the defendant waived his claim that he was denied his right to testify before the Grand Jury (see, People v Franklin, 232 AD2d 577; People v Ferrara, 99 AD2d 257). Thompson, J. P., Sullivan, Krausman and Smith, JJ., concur.